Citation Nr: 0708363	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, claimed as residuals of a ganglion cyst.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
2002 and for an additional two years and ten months prior to 
those dates but the dates for this first period of service 
have not been verified.  This case comes to the Board of 
Veterans' Appeals (Board) from a January 2003 rating 
decision.


FINDINGS OF FACT

1. The veteran had a ganglion cyst over the right wrist 
during service which required surgery after service and has 
resulted in residual scarring.

2. The veteran does have chronic disability of both shoulders 
which was diagnosed as arthritis in service with chronic 
disability continuing after service.


CONCLUSIONS OF LAW

1.  The veteran has residuals of a ganglion cyst over the 
right wrist that was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Chronic disability of the left and right shoulder, 
diagnosed as arthritis in service and rotator cuff syndrome 
after service, was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, the 
RO issued a letter in August 2002 stating all but the last 
element of the duty to notify.  The veteran has not been 
prejudiced by lack of notification, however, because he was 
also issued a complete notification letter in February 2004 
and a statement of the case in June 2004 containing the 
entire text of 38 C.F.R. § 3.159.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, VA treatment records, 
and afforded the veteran several VA examinations regarding 
his claims.  There does not appear to be any other evidence, 
VA or private, relevant to the claims that the RO has failed 
to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  



II.  Claims for Service Connection

The veteran claims that he has a right wrist and bilateral 
shoulder disabilities which initially began in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Also, there 
are specific chronic diseases, including arthritis, which are 
subject to presumptive service connection if manifested to a 
degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309.  Later manifestations 
of a disease that is considered to be chronic in nature 
during service may also be service-connected.  For the 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Wrist
The veteran's service medical records indicate complaints and 
treatment regarding a ganglion cyst on the veteran's right 
wrist in May 2001, December 2001 and January 2002 (at which 
time it was noted that the cyst was "relatively 
asymptomatic").  The veteran underwent a VA examination in 
August 2002 at which time he was diagnosed as having 
tendonitis in the right wrist and a history of a ganglion 
cyst was noted but no cyst was present at the time of the 
examination.  The veteran's VA treatment records indicate 
that he had treatment for a ganglion cyst in 2003.  The most 
recent VA examination in June 2004 noted a small and 
nondisabling scar as a residual of the right wrist ganglion 
cyst.  Accordingly, the veteran does have residual scarring 
associated with the ganglion cyst shown during service.

Bilateral Shoulders
The veteran's service medical records indicate treatment for 
both shoulders for pain.  The veteran's separation 
examination conducted in April 2002 noted that the veteran 
had been diagnosed as having arthritis in both shoulders.  
The veteran's post-service treatment records also indicate 
treatment for degenerative joint disease in both shoulders.  
An August 2002 general medical VA examination indicated that 
the veteran was diagnosed as having "early degenerative 
joint disease" of both shoulders.  Functional loss was 
"moderately severe" on the left and "mild" on the right.  
Treatment records since service indicate continuous treatment 
for the veteran's bilateral shoulder disability with 
diagnoses including rotator cuff syndrome.  As such, service 
connection for both left and right shoulder disabilities is 
granted.

ORDER

Entitlement to service connection for residual scarring of a 
ganglion cyst over the right wrist is granted.

Entitlement to service connection for a left shoulder 
disability is granted.

Entitlement to service connection for a right shoulder 
disability is granted.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


